Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.:

     CHERI HONEYWELL, individually
     and on behalf of all others similarly situated,

            Plaintiff,

     vs.

     JMZ PROPERTIES, INC., a Florida
     corporation,

           Defendant.
     _______________________________/


                 CLASS ACTION COMPLAINT FOR DECLARATORY
                           AND INJUNCTIVE RELIEF

            Plaintiff, Cheri Honeywell, on behalf of herself and the proposed class (defined

     below), brings this action against JMZ PROPERTIES, INC., a Florida corporation

     (“Defendant”):

                                         INTRODUCTION

     1.     For more than 25 years, the Americans with Disabilities Act (“ADA”) has

     required that individuals with disabilities be provided full and equal access to the goods,

     services, and facilities provided by hotel owners and operators.

     2.     This mandate requires places of lodging to ensure that individuals with disabilities

     can make reservations for accessible guest rooms during the same hours and in the same

     manner as individuals who do not need accessible rooms.
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 11

     3.     Defendant owns and/or operates the Jupiter Waterfront Inn (the “Hotel” or the

     “Subject Property”), and, as part of those operations, provides hotel customers online

     reservations services via its website (hereinafter the “Website” which shall refer to

     www.jupiterwaterfrontinn.com and any other website operated by, controlled by, or

     acting at the direction of Defendant directly, or through contractual, licensing, or other

     arrangements, for the purposes described herein).        Defendant’s Website reservations

     systems fail to provide information about the accessible features of the Hotel and its

     rooms to persons with disabilities.

     4.     As such, Defendant has failed to make its reservations services fully and equally

     accessible to individuals with disabilities, thereby denying those individuals the same

     benefits and privileges afforded to guests without disabilities.

     5.     Plaintiff accordingly seeks declaratory and injunctive relief establishing that

     Defendant has engaged in violations of the ADA, and requiring Defendant to comply

     with the ADA by providing individuals with disabilities accessible reservations services

     that are in all relevant aspects, the same as the reservations services provided to

     non-disabled guests.

                                  JURISDICTION AND VENUE

     6.     The claims alleged arise under Title III such that this Court’s jurisdiction is

     invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

     7.     Personal jurisdiction exists for Defendant because it manages and/or operates the

     Hotel, located in Tequesta, Florida.
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 11

     8.       Venue in the Southern District of Florida is proper under 28 U.S.C. § 1391(b)(2)

     and rule 1.02 Local Rules of the United States District for the Southern District of Florida

     in that all the events giving rise to the lawsuit occurred in Palm Beach County, Florida.

                                                     PARTIES

     9.       Plaintiff Cheri Honeywell, at all times relevant hereto, is and was a resident of

     Fort Lauderdale, Florida.

     10.      Plaintiff has a mobility disability and is limited in the major life activities of

     walking, standing, bending, reaching, and grasping which has caused her to be dependent

     upon mobility devices and aids for mobility.

     11.      As Plaintiff requires an accessible hotel and hotel rooms in order to fully and

     equally utilize, she has a personal interest in ensuring that hotels comply with federal

     requirements governing the provision of accessible reservations services.

     12.      Plaintiff is both a tester in this litigation and a consumer who wishes to obtain

     equal access to Defendant’s goods and services as she is traveling to the area within the

     next six months with friends and family and needs to book an accessible room for herself

     and her mother. Plaintiff also seeks relief based on her association with her mother 42
                                   1
     U.S.C § 12182(b)(1)(E).

     13.      Defendant JMZ PROPERTIES, INC., a Florida corporation is organized under the

     laws of Florida with its principal place of business in Florida.

                                         FACTUAL ALLEGATIONS

     14.      Defendant owns, manages, and/or operates the Hotel.




     1
       Plaintiff lives with, cares for, and travels with her mother who also has mobility-based disabilities which
     limit major life activities including standing, walking, bending, reaching, or grasping; her mother requires
     the use of mobility aids including walkers and wheelchairs.
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 11

     15.      As part of its operations, Defendant provides its customers and the public

     reservations services, including, but not limited to, the ability to reserve rooms online via

     the Website.

     16.      Within the applicable limitations period including but not limited to September

     26, 2019, Plaintiff not only visited the Website to identify the accessible features of the

     Hotel and its guest rooms to determine whether it met her accessibility needs, but also

     desired to test Defendant’s compliance with ADA Accessibility Standards related to its
                                      2
     acceptance of reservations. .

     17.      Plaintiff was unable to independently ascertain the accessible features of the Hotel

     and its guest rooms by reference to the Website as required by the ADA. 42 U.S.C.

     §12182 et. seq. and 28 CFR § 36.302(e)(1) et. seq. (“ADA Accessibility Standards”).

     18.      An investigation performed on Plaintiff’s behalf confirmed the allegations made

     by Plaintiff in paragraphs 16 through 17.

     19.      The barriers to access on the Website, all encountered by Plaintiff, include but are

     not limited to, the following:

              a)       The Website fails to disclose the physical barriers to access identified in

              the preceding section. These physical access barriers represent material elements

              of the Hotel that do not comply with applicable ADA Standards. Defendant’s

              failure to identify them prevents Plaintiff and other individuals with disabilities

              from independently determining if the Hotel meets his or her accessibility needs.




     2
      As a tester, Plaintiff has a practice and pattern of re-visiting the hotel website to determine if Defendant
     has modified its reservations systems.
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 11

            b)      On the homepage of www.jupiterwaterfrontinn.com, there is a general

            description of the Hotel's location and features; however, none of the information

            provided relates to accessibility as required by ADA Accessibility Standards.

            c)      There is a link labeled “Guest Rooms” which offers photos, a description,

            and a list of features for each of the Hotel’s room options; however, there is

            insufficient information related to accessibility as required by ADA Accessibility

            Standards.

            d)      There is a link labeled “Resort Overview” which offers lists and

            descriptions of the Hotel’s various amenities; however, none of the information

            provided relates to accessibility as required by ADA Accessibility Standards.

            e)      Remaining links from the homepage do not contain information regarding

            accessibility as required by ADA Accessibility Standards.

            f)      When attempting to make a reservation, Plaintiff was unable to book a

            room because she was unable to find any information or room option pertaining to

            accessibility as required by ADA Accessibility Standards.

     20.    The Website lacks information required by Plaintiff to fully and equally access

     the reservations services of the Website as a result of her disability. In particular, due to

     Plaintiff’s and her mother’s mobility disability that affects her walking, standing,

     bending, reaching, and grasping, if Plaintiff is to fully, equally, and safely enjoy

     Defendant’s Hotel, Plaintiff needs to know about the presence of accessible parking and

     its relationship to the accessible entrance, because in particular these spots are closest to

     the accessible entrance.     Further, for Plaintiff to fully, equally, and safely enjoy

     Defendant’s guest rooms and other amenities at the Hotel, she also needs information
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 11

     about accessible bathing facilities, the existence of safety grab bars, accessible routes

     through the Hotel, and other accessible features and amenities at the Hotel that

     accommodate her and her mother’s           mobility disability.   The Website lacks this

     information.

     21.    Defendant’s failure to modify its policies, practices, and procedures to ensure that

     individuals with disabilities can make reservations for accessible guest rooms during the

     same hours and in the same manner as individuals who do not need accessible rooms is

     discriminatory and violates ADA Accessibility Standards.

     22.    Plaintiff is a tester in this litigation and a consumer who wishes to access

     Defendant’s good and services at the Hotel. Plaintiff is being deterred from patronizing

     the Hotel on particular occasions but intends to return to the Hotel and the Website for

     the dual purpose of availing herself of the goods and services offered to the public by the

     Hotel and to ensure that Defendant ceases evading its responsibilities under federal law.

     23.    However, the lack of accessible reservations services has deterred Plaintiff from

     staying at the Hotel.

     24.    Plaintiff has been, and in the absence of an injunction will continue to be, injured

     by Defendant’s policy and practice of failing to provide accessible reservations services

     to persons with disabilities.

                                     CLASS ALLEGATIONS

     25.    Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of civil

     procedure and on behalf of herself and the following class: “All individuals with

     disabilities who have been, or in the future will be, denied the full and equal enjoyment of
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 11

     reservations services offered to guests at the Hotel because of the lack of accessible

     reservations services through the Website.”

     26.    Numerosity​: The class described above is so numerous that joinder of all

     individual members in one action would be impracticable. The disposition of the

     individual claims of the respective class members through this class action will benefit

     both the parties and the Court and will facilitate judicial economy.

     27.    Typicality​: Plaintiff’s claims are typical of the claims of the members of the

     class. The claims of Plaintiff and members of the class are based on the same legal

     theories and arise from the same unlawful conduct.

     28.    Common Questions of Fact and Law​: There is a well-defined community of

     interest and common questions of fact and law affecting members of the class in that they

     all have been and/or are being denied their civil rights to full and equal access to, and use

     and enjoyment of, Defendant’s goods, services, and facilities due to the policies and

     practices described above.

     29.    Adequacy of Representation​: Plaintiff is an adequate representative of the class

     because her interests do not conflict with the interests of the members of the class.

     Plaintiff will fairly, adequately, and vigorously represent and protect the interests of the

     members of the class and has no interests antagonistic to the members of the class.

     Plaintiff has retained counsel who are competent and experienced in the prosecution of

     class action litigation, generally, and who possess specific expertise in the context of

     litigation under the ADA.

     30.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

     Defendant has acted or refused to act on grounds generally applicable to the class,
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 11

     making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

     class as a whole.

                                        CAUSE OF ACTION

                              Violations of 42 U.S.C. §§ 12181, ​et seq.

     31.     Plaintiff incorporates by reference the allegations stated in paragraphs “1” through

     “24” of this complaint as if fully stated herein.

     32.     Plaintiff brings this claim individually and on behalf of the class.

     33.     Plaintiff is an individual with a disability under the ADA. 42 U.S.C. §

     12102(1)(A).

     34.     Defendant, a hospitality business, is public accommodation under the ADA. 42

     U.S.C. § 12181(7).

     35.     Title III of the ADA prohibits discrimination against individuals with disabilities

     in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

     or accommodations of any place of public accommodation by any person who owns,

     leases (or leases to), or operates a place of public accommodation. 42 U.S.C. § 12182(a).

     36.     The ADA also prohibits associational discrimination where any person is

     excluded    or   denied equal      goods, services,     facilities,   privileges, advantages,

     accommodations, or other opportunities because of the disability of an individual with

     whom they associate. 42 U.S.C. § 12182(b)(1)(E).

     37.     Defendant operates online reservations systems through the Website within the

     meaning of the ADA. 42 U.S.C. § 12181(3) and (4).

     38.     For reservations systems, Defendant must meet the requirements of the ADA as

     set forth in 28 CFR § 36.302(e)(1) ​et seq.:​
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 9 of 11

            (e)(1) Reservations made by places of lodging. A public accommodation that

            owns, leases (or leases to), or operates a place of lodging shall, with respect to

            reservations made by any means, including by telephone, in-person, or through a

            third party;

            (i)     Modify its policies, practices, or procedures to ensure that individuals with

            disabilities can make reservations for accessible guest rooms during the same

            hours and in the same manner as individuals who do not need accessible rooms;

            (ii)    Identify and describe accessible features in the hotels and guest rooms

            offered through its reservations service in enough detail to reasonably permit

            individuals with disabilities to assess independently whether a given hotel or

            guest room meets his or her accessibility needs;

            (iii)   Ensure that accessible guest rooms are held for use by individuals with

            disabilities until all other guest rooms of that type have been rented and the

            accessible room requested is the only remaining room of that type;

            (iv)    Reserve, upon request, accessible guest rooms or specific types of guest

            rooms and ensure that the guest rooms requested are blocked and removed from

            all reservations systems; and

            (v)     Guarantee that the specific accessible guest room reserved through its

            reservations service is held for the reserving customer, regardless of whether a

            specific room is held in response to reservations made by others.

     39.    Defendant has engaged in illegal disability discrimination by, without limitation,

     failing to ensure that reservations services offered on the Website are readily accessible

     to and usable by individuals with disabilities, including individuals who use wheelchairs
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 10 of 11

     or other mobility aids, and/or by failing to ensure that personnel are trained to proficiency

     with respect to the provision of accessible reservations services.

     40.    Moreover, by failing to provide accessible reservations services, Defendant has

     engaged, directly, or through contractual, licensing, or other arrangements, in illegal

     disability discrimination, as defined by Title III, including without limitation:

            a)       denying individuals with mobility disabilities opportunities to participate

            in and benefit from the goods, services and facilities available at Defendant’s

            Hotel;

            b)       affording individuals with mobility disabilities unequal access to goods,

            services or facilities;

            c)       utilizing methods of administration that (i) have the effect of

            discriminating on the basis of disability; or (ii) perpetuating the discrimination of

            others who are subject to common administrative control; and

            d)       failing to make reasonable modifications in policies, practices, or

            procedures where necessary to afford services, privileges, advantages, or

            accommodations to individuals with mobility disabilities.

     41.    Defendant’s ongoing and continuing violations of Title III have caused, and in the

     absence to an injunction will continue to cause harm to the Plaintiff and the class.

     42.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

     and incorporated therein, Plaintiff requests relief as set forth below.

                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests judgement as follows:
Case 9:19-cv-81421-RLR Document 1 Entered on FLSD Docket 10/18/2019 Page 11 of 11

     1.     A Declaratory Judgment that at the commencement of this action Defendant was

     in violation of the specific requirements of Title III of the ADA described above, and the

     relevant implementing regulations of the ADA, in that Defendant failed to take action

     reasonably calculated to ensure that Defendant’s reservations services were fully

     accessible to, and independently usable by individuals with mobility disabilities;

     2.     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

     36.302(e)(1) et seq. which directs Defendant to take all steps necessary to bring its

     reservations services into full compliance with the requirements set forth in the ADA, and

     its implementing regulations, so that those reservations services are fully accessible to,

     and independently usable by, individuals with disabilities, and which further directs that

     the Court shall retain jurisdiction for a period to be determined to ensure that Defendant

     has adopted and is following an institutional policy that will in fact cause Defendant to

     remain fully in compliance with the law;

     3.     An Order Certifying the proposed class, naming Plaintiff as the representative of

     the class, and designating counsel for Plaintiff as class counsel;

     4.     Payment of costs and reasonable attorneys’ fees as provided for by law; and

     5.     Such other additional or alternative relief as the Court finds just and proper.


            Dated this 18th day of October, 2019.

                                            Respectfully submitted,
                                            The Advocacy Group
                                            Attorney for Plaintiff
                                            200 S.E. 6​th​ St., Ste. 504
                                            Fort Lauderdale, FL 33301
                                            Telephone: (954) 282-1858
                                            Service Email: ​service@advocacypa.com
                                            By​ /s/ Jessica L. Kerr
                                            Jessica L. Kerr, Esq.
                                            Fla. Bar No. 92810
